Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Larry D. Reaves appeals the district court’s order dismissing his complaint for failure to state a claim. Reaves’ opening appellate brief is incoherent and fails to conform to any of the requirements of Fourth Circuit Local Rule 34(b). By failing to raise any issues for appeal, Reaves has abandoned all appellate claims. See, e.g., Edwards v. City of Goldsboro, 178 F.3d 231, 241 n. 6 (4th Cir.1999). Accordingly, we affirm the district court’s judgment. We dispense with oral argument because the facts and legal contentions are *362adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.